Case: 16-50658      Document: 00514046175         Page: 1    Date Filed: 06/23/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                          United States Court of Appeals
                                    No. 16-50658                                   Fifth Circuit

                                  Summary Calendar                               FILED
                                                                             June 23, 2017
                                                                            Lyle W. Cayce
ALLAN LATOI STORY,                                                               Clerk

                                                 Plaintiff-Appellant

v.

RALPH T. STROTHER, Judge; ABEL REYNA, District Attorney; SAM
MARTINEZ, Attorney; STEVE JANUARY, Detective; JOHN R. VICHA;
SHERRIFF PARNELL MCNAMARA,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:15-CV-370


Before JOLLY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM: *
       Allan Latoi Story, Texas prisoner # 1904264, appeals the dismissal as
frivolous of his 42 U.S.C. § 1983 complaint.            He moves for leave to file a
supplemental brief, for leave to take discovery, and for this court to take
judicial notice of the importance of discovery to his appeal. He also moves for



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-50658     Document: 00514046175      Page: 2   Date Filed: 06/23/2017


                                  No. 16-50658

the production of documents and for the appointment of counsel.            Story’s
motion to supplement his brief is granted. All other motions are denied.
      In his filings before this court, Story provides in depth arguments in
support of his habeas claims, i.e., that his conviction was obtained in violation
of various federal and state constitutional and procedural rights. However,
none of his filings address the district court’s reasons for the district court’s
dismissal of his § 1983 claims. Story’s failure to identify any error in the
district court’s analysis is the same as if he had not appealed that judgment.
See Brinkmann v. Dallas Cty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
1987). Although pro se briefs are afforded liberal construction, Haines v.
Kerner, 404 U.S. 519, 520 (1972), even pro se litigants must brief arguments in
order to preserve them. Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).
Story thus has abandoned any challenge to the district court’s decision
dismissing his § 1983 complaint.         See Brinkmann, 813 F.2d at 748.
Accordingly, the appeal is dismissed as frivolous.
      The district court’s dismissal of the complaint as frivolous and this
court’s dismissal of the appeal as frivolous count as two strikes for purposes of
28 U.S.C. § 1915(g). See Brown v. Megg, 857 F.3d 287, 290-91 (5th Cir. 2017);
Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996). The district
court’s dismissal of another of Story’s § 1983 complaints as frivolous and for
failure to state a claim also counts as a strike. See Story v. McLennan Cnty.
Jail, No. 6:13-CV-218 (W.D. Tex. Aug. 14, 2013). Story now has accumulated
three strikes and is prohibited from proceeding in forma pauperis in any civil
action or appeal that is filed while he is incarcerated or detained in any facility
unless he is under imminent danger of serious physical injury. See § 1915(g).
      Additionally, Story is WARNED that future frivolous, repetitive, or
otherwise abusive filings will result in the imposition of sanctions, including



                                        2
    Case: 16-50658    Document: 00514046175        Page: 3   Date Filed: 06/23/2017


                                    No. 16-50658

dismissal, monetary sanctions, and restrictions on his ability to file pleadings
in this court or any court subject to this court's jurisdiction. See Coghlan v.
Starkey, 852 F.2d 806, 817 n.21 (5th Cir. 1988). Story is advised to review any
pending appeals and actions and move to dismiss any that are frivolous,
repetitive, or otherwise abusive.
      APPEAL DISMISSED AS FRIVOLOUS; 28 U.S.C. § 1915(g) BAR
IMPOSED; SANCTION WARNING ISSUED; MOTION TO SUPPLEMENT
GRANTED; ALL OTHER OUTSTANDING MOTIONS DENIED.




                                         3